UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB /X/ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2001 / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-13635 SFG FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 13-320894 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 Executive Drive, Suite 408 Plainview, NY 11803 (Address of principal executive offices) (516-349-9100) (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of April 30, 2001, the Registrant had 4,268,856 shares of common stock outstanding. Transitional Small Business Disclosure Format Yes [] No [X] SFG FINANCIAL CORPORATION FORM 10-QSB QUARTERLY PERIOD ENDED APRIL 30, 2001 TABLE OF CONTENTS PART 1 FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Statements of Stockholders' Equity (Deficiency) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 2 PART 1 - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF APRIL 30, 2001 2000 ASSETS Current Assets Cash on hand $ 10,202 $ 13,582 Total Current Assets 10,202 13,582 Total Assets 10,202 13,582 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 115,829 120,030 Due to officers 845 2,049 Sales tax payable 221,692 221,942 Total Liabilities 338,366 344,021 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 shares authorized; 4,079,356 and 3,226,856 shares issued and outstanding at April 30, 2001 and 2000, respectively 4,080 3,227 Additional paid in capital 2,307,847 2,062,167 Retained earnings (2,640,091 ) (2,395,833 ) Total Stockholders' Equity (Deficiency) (328,164 ) (330,439 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 10,202 $ 13,582 The accompanying notes are an integral part of the financial statements. 3 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2001 2000 Revenue: Rental income $ - $ 2,766 Total Revenues - 2,766 Operating Expenses Professional fees 3,569 26,660 Administrative expenses 26,250 5,273 Salaries - 6,000 Total Operating Expenses 29,819 37,933 Income (Loss) From Operations (29,819 ) (35,167 ) Provision for Taxes New York State corporate taxes 155 - Net Income (Loss) $ (29,974 ) $ (35,167 ) Earnings Per Share $ (0.01 ) $ (0.01 ) Weighted Average of Number of Common Shares Outstanding 4,053,106 3,226,856 The accompanying notes are an integral part of the financial statements. 4 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED APRIL 30, 2001 2000 Cash flow from operating activities: Net income (loss) $ (29,974 ) $ (35,167 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Common stock issued fro services 26,250 Changes in assets and liabilities: Increase (decrease) in Assets: (Increase) decrease in Liabilities: Accounts payable and accrued expenses 3,734 8,238 Due to officers - (662 ) Net cash provided by operations 10 (27,591 ) Cash flow from investing activities: Proceeds from sale of fixed assets - - Cash provided from (for) investing activities - - Cash flow from financing activities: Cash flow provided from (for) financing activities - - Net increase in cash and cash equivalent 10 (27,591 ) Cash and cash equivalents at beginning of year 10,192 41,173 Cash and cash equivalents at end of year $ 10,202 $ 13,582 The accompanying notes are an integral part of the financial statements. 5 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIENCY) FOR THE THREE MONTHS ENDED APRIL 30, 2 COMMON STOCK CAPITALIN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at January 31, 2000 3,226,856 $ 3,227 $ 2,062,167 $ (2,360,666 ) Net Income (Loss) for the three months ended April 30, 2000 - - (35,167 ) Balance at April 30, 2000 3,226,856 3,227 2,062,167 (2,395,833 ) Shares issued for services 85,000 85 29,698 - Prior Period Adjustment 150,000 150 124,850 - Shares issued as return on investment 65,000 65 64,935 - Shares issued for investment 500,000 500 - - Net Income (Loss) for the nine months ended January 31, 2001 (214,284 ) Balance at January 31, 2001 4,026,856 4,027 2,281,650 (2,610,117 ) Shares issued for services 52,500 53 26,197 - Net Income (Loss) for the three months ended April 30, 2001 - - (29,974 ) Balance at April 30, 2001 4,079,356 $ 4,080 $ 2,307,847 $ (2,640,091 ) The accompanying notes are an integral part of the financial statements. 6 SFG FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS April 30, 2001 and 2000 1. Organization and significant accounting policies: Summary of accounting policies This summary of accounting policies of SFG Financial Corporation and Subsidiaries (the Company) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for the integrity and objectivity of the financial statements. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Basis of consolidation The consolidated financial statements include the accounts of SFG Financial Corporation and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Leasing arrangements The Company’s leasing operations consist of operating leases of computers and peripheral equipment. The Company recognizes rental income, as earned, over the lives of the leases. Equipment under operating leases and furniture and equipment Equipment under operating leases and furniture and equipment are stated at cost. Expenditures for major renewals and betterments that extend the useful life of property and equipment are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. April 30, 2001 2000 Equipment under operating leases $ 335,907 $ 335,907 Furniture and equipment 1,655 1,655 337,562 337,562 Accumulated depreciation 337,562 337,562 Net $ 0 $ 0 Net income (loss) per common share Net Income (loss) per Common Share is computed using the weighted average number of common shares outstanding each period. 7 Cash and cash equivalents For purposes of reporting the statements of cash flows, cash and cash equivalents include money market accounts and all highly liquid debt instruments purchased with maturity of three months or less. Earnings per share Earnings per share are based on the weighted-average number of shares of common stock outstanding in each year. The Company maintains a capital structure which consists of capital stock and includes no potential for dilution via conversions, exercise of options, or other arrangements that would increase the number of shares outstanding. Income taxes Income taxes are provided for the tax effects of transactions reported in the Financial Statements and consist primarily of taxes currently due. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from these estimates. 2. Related party transactions Lease The Company leases office space on a month-to-month basis from an officer of the Company. The Company paid no rent for the three months ended April 30, 2001 or for the three months ended April 30, 2000. Due from/to officers Balances represent non-interest bearing advances to/from officers and directors that have no specific repayment terms. 3. Income taxes The company files a consolidated tax return. Tax expense is allocated to the subsidiaries based on their portion of taxable income to consolidated taxable income. At April 30, 2001 the Company had net operating loss carryforwards of approximately $2,650,000 that expire January 31, 2010 and 2021. 8 4. Stock based compensation The Company has a stock option plan for employees and others who render services to the Company or its subsidiaries. Under the Plan the Company may grant options for up to 2,500,000 shares of common stock. The exercise price of each option will be fixed by the Board of Directors but shall not be less than the fair market value per share for the Company’s stock on the date of the grant. The Board shall determine the term of the options; however, options to 10% or more shareholders shall not be exercisable more than five years after the date of granting the option. As of April 30, 2001 and 2000 there were no options granted. 5. Common stock transactions In the three months ended April 30, 2001 The Company issued 52,500 shares for services rendered during the period. 6. Loss on investment On November 15, 2000 the Company entered into an agreement with Franchise Consultants group, Inc (FCG) in which SFG would exchange 500,000 shares of common stock for 100% of FCG stock. The merging of the two companies was intended to provide FCG with the capital needed to make acquisitions of companies that were potential franchise candidates. By January 31, 2001 Management had decided that the arrangement was not viable. Therefore, the agreement between the two companies was terminated, and the amount of the investment was written off as a loss. The loss was computed based on the 500,000 shares at the stated price par value of $.001 per share. 7. Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. The accompanying financial statements show recurring losses from operations and that liabilities exceed assets by $328,174 and $330,439 at April 30, 2001 and 2000, respectively. The Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There can be no assurance that a merger will be completed. 9 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS Plan of Operation During the period covered by this Report, we had no revenues as compared to revenues of $2,766 for the quarter ended April 30, 2000. Management is continuing its efforts to maintain its status as a fully compliant public company. The lack of working capital has made it difficult to complete our audits and filings in a timely manner. Management estimates that it will need a minimum of $25,000 to operate for the next nine months. Our business plan is subject to many risks. No assurances can be given that we will be able to execute upon our business plan. Forward Looking Statements The foregoing Management’s Discussion and Analysis or Plan of Operation and other parts of this Report may contain “forward looking statements” within the meaning of Rule 175 under the Securities Act of 1933, as amended, and Rule 3b-6 under the Securities Act of 1934, as amended, including statements regarding, among other items, the Company business, the Company strategies, projections, and anticipated trends in the Company and in any industry in which it operates. The words “believe”, “expect”, “anticipate”, “intends”, “forecast”, “project”, and similar expressions identify forward-looking statements. These forward-looking statements are based largely on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control. The Company cautions these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward looking statements. The Company disclaims any intent or obligations to update forward looking statements. ITEM 3 - CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of March 31, 2007.Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures need to be improved significantly to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is: (1) accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. 10 There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the period covered by this report that have materially affected, or is reasonable likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS Not Applicable ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS None ITEM 3 - DEFAULTS ON SENIOR SECURITIES Not Applicable ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5 - OTHER INFORMATION Not Applicable ITEM 6 - EXHIBITS 31.1 Certification of CEO, CFO Pursuant to 13a-14(a) or 15d-14(a) under the Exchange Act. 32.1 Certification of the CEO, CFO pursuant to 18 U.S.C Section 1350 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SFG FINANCIAL CORPORATION Dated:September 28, 2007 By: /s/ Bruce Stephens Bruce Stephens Chief Executive Officer and Principal Accounting Officer 12
